DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 16-18, 20-22 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pengg et al (hereinafter “Pengg”) (US 8,813,468 B2) in view of Benecke (GB 2407141).
	Regarding Claim 13, Pengg discloses a link chain (Fig 1) for underground use in mining (Note, for use in underground mining is recited as intended use and not required by the claim), the link chain made of a steel material (Col 2, Lines 57-61) and comprising: horizontal links (2b) and vertical links (2a), wherein each of the horizontal links (2b) and vertical links (2a) has legs (3, 4) running parallel to one another, and rounded portions (5, 6) connecting ends of the legs (3, 4), wherein a cross-sectional area of each of the legs is smaller than a cross-sectional area of each of the rounded portions (Mod 2a as labeled below shows leg portions 3, 4 having smaller cross sectional areas than rounded portions 5, 6 because ‘width a’ < ‘width c’, and ‘height 3,4’ < ‘height 5,6’) (Mod Fig 2b as labeled below shows leg portions 3, 4 having smaller cross sectional areas than rounded portions 5, 6 because ‘width e’ < ‘width d’ and ‘height 3,4’ = ‘height 5,6’) wherein the horizontal links (2b) and the vertical links (2a) engage with one another at the rounded portions (5, 6) (Fig 1), wherein, in each of the horizontal links (2b), the cross-sectional area of each of the legs (3, 4) has a width smaller than a width of the cross-sectional area of each of the rounded portions (5, 6) (Mod Fig 2b shows ‘width e’ < ‘width d’), and the cross-sectional area of each of the legs (3, 4) has a height equal to a height of the cross-sectional area of each of the rounded portions (5, 6) (Mod Fig 2b shows ‘height 3,4’ = ‘height 5,6’), wherein, in each of the vertical links (2a), the cross-sectional area of each of the legs (3, 4) has a height smaller than a height of the cross-sectional area of each of the rounded portions (5, 6) (Mod Fig 2a shows ‘height 3,4’ < ‘height 5,6’), and the cross-sectional area of each of the legs (3, 4) has a width smaller than a width of the cross-sectional area of each of the rounded portions (5, 6) (Mod Fig 2b shows ‘width a’ < ‘width c’), wherein the cross-sectional area of each of the legs of the horizontal links and vertical links is different from a circular contour (Figs 4 and 8 show non circular cross sections of the leg portions), wherein a height of each of the horizontal links (2b) is greater than a height of each of the vertical links (2a) (This is shown in Mod Figs 2a and 2b where the height in the vertical direction of horizontal link 2b is greater than the height in the vertical direction of vertical link 2a. Note the horizontal link 2b has rounded legs 3, 4 which extend further than the flattened legs of vertical link 2a), and wherein each of the horizontal links (2b) and vertical links (2a) comprises, at each end of each of the legs (3, 4), a transitional region which starts from the cross-sectional area of the leg to the cross-sectional area of one of the rounded portions and has an angle (Mod Fig 2a’ and 2b’ below show the respective transition region where both have angle – examiner notes that an angle exists whether or not a particular angle is disclosed and the drawing is not drawn to scale).
	Pengg is silent to the angle being greater than 3 to smaller than 45 degrees.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct Pengg having a specific angle to be within the claimed angle range of 3 to 45 degree as determining such would result from routine experiments and engineering practice. Further, the applicant has not positively recite any criticality to the selection/determination of specific temperature values or that such solve any stated problem. Accordingly such determination is not non-obvious and does not in itself render the claimed limitation patentable.


    PNG
    media_image1.png
    684
    1048
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    675
    831
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    448
    952
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    608
    839
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    983
    565
    media_image5.png
    Greyscale

	Although Pengg discloses the cross-sectional area of each of the legs (3, 4) has a height that seems equal to a height of the cross-sectional area of each of the rounded portions (5, 6) (Mod Fig 2b shows ‘height 3,4’ = ‘height 5,6’), Pengg fails to disclose the cross-sectional area of each of the legs (3, 4) has a height smaller than a height of the cross-sectional area of each of the rounded portions (5, 6).
	Benecke teaches a link chain (Fig. 1-6) wherein a link (3) the cross-sectional area of each of legs (6, 7) has a height (arrow shown below) smaller than a height (arrow shown below) of the cross-sectional area of each of rounded portions (8).

    PNG
    media_image6.png
    437
    787
    media_image6.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pengg to have the cross-sectional area of each of the legs (3, 4) has a height smaller than a height of the cross-sectional area of each of the rounded portions (5, 6) as taught by Benecke because providing a larger height and/or cross-sectional area (on the rounded portions) on the chain link where larger stress/force is applied is well known in the art of chain links. Further, the applicant has not positively recite any criticality to the height difference or that such solve any stated problem. Accordingly, such determination is not non-obvious and does not in itself render the claimed limitation patentable.
	Regarding Claim 16, Pengg further teaches the transitional region of each of the horizontal links (2b) is configured as a limit stop capable of being for a driver (Mod Fig 2b’ above shows the transitional region that is a limit stop) (Note, a driver here is recited as intended use and not required for the claim).
	Regarding Claim 17, Pengg further teaches in each of the horizontal links (2b) and vertical links (2a), an enveloping circle (see below) of the cross-sectional area of each of the legs (3, 4) lies in an enveloping circle (see below) of the cross-sectional area of one of the rounded portions (5, 6) (examiner interprets based on applicant’s figure that enveloping circle is a circle that incircles the cross sectional area).

    PNG
    media_image7.png
    578
    578
    media_image7.png
    Greyscale

	Regarding Claim 18, Pengg further teaches in each of the horizontal links (2b), the cross-sectional area of each of the legs (3, 4) is rounded on an outer side (Mod Fig 8 below), and follows an outer side of the cross-sectional area of one of the rounded portions (5, 6) (Fig 7).

    PNG
    media_image8.png
    689
    395
    media_image8.png
    Greyscale

	Regarding Claim 20, Pengg further teaches the cross-sectional area of each the legs (3, 4) of each of the vertical links (2a) has a rectangular configuration with rounded corners (Fig 4).
	Regarding Claim 21, Pengg further teaches the cross-sectional area of the rounded portions (5, 6) of the vertical links (2a) varies (Fig 3 shows the cross-sectional area increasing along the rounded section as it gets towards center plane 7).
	Regarding Claim 22, Pengg further teaches a cross-sectional area of each of the vertical links is configured from a center plane following one of the rounded portions, increasing along an angle between 45 and 80 degrees, and then decreasing towards one of the legs (see annotated figure below. Examiner notes that based on where you measure the angles from, the angle can be from 0 to almost 90 degrees- at least the figures below would meet the claim limitation – cross-sectional area on the angles have increased surface area, then decreasing towards the legs after a certain angle).

    PNG
    media_image9.png
    339
    637
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    339
    637
    media_image10.png
    Greyscale

	Regarding Claim 25, Pengg further teaches the cross-sectional area of each of the legs of each of the horizontal links (2b) is flat on an inner side (Mod Fig 8 below).

    PNG
    media_image8.png
    689
    395
    media_image8.png
    Greyscale

	Regarding Claim 26, Pengg further teaches the cross-sectional area of each of the legs (3, 4) of each of the horizontal links (2b) is flat on side areas which connect the inner side and the outer side (Mod Fig 8 above).
	Regarding Claim 27, Pengg further teaches the cross-sectional area of each of the legs of each of the horizontal links (3, 4) has side areas which connect the inner side and the outer side (Mod Fig 8 above), and the side areas each have two parts that run towards one another at an angle (Fig 6 shows the welding points 13, 14 which appear to protrude outward along the outer side and two side areas. The cross section at this weld will have two parts running towards one another at an angle from opposite directions).
	Regarding Claim 28, Pengg further teaches the legs running parallel to one another and the rounded portions connecting the ends of the legs comprise an interior perimeter (7 of Fig. 2 and 8 of Fig. 7) that is substantially semicircular.
	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pengg in view of Benecke further in view of Lutts (US 2,822,663).
	Regarding Claim 14, Pengg further teaches the cross-sectional areas of the legs (3, 4) of each of the vertical links (2a) are the same over the course of the legs of the each vertical link (2b).
While Pengg appears to disclose the cross-sectional areas of the legs (3, 4) of each of the horizontal links (2b) are the same over the course of the legs of the each horizontal link (2b), there is a weld connection (13, 14) that appears to bulge outward (Fig 6) and causes a change in cross-sectional area.
However, in the same field of endeavor, Lutts teaches of a similar steel chain link having a welded connection between ends (12, 13) where after welding is complete, the material bulging outward is removed for the purpose of promoting smoothness in the finished link (Col 4, Lines 10-13).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the welded connection of Pengg, and remove the excess material bulging outward, as taught by Lutts, in order to promote smoothness in the finished link (Lutts: Col 4, Lines 10-13). By removing the excess material bulging outward, the cross-sectional area will be the same over the course of the legs.
Response to Arguments
Applicant’s arguments with respect to claim 13 have been considered but are not persuasive. Applicant alleges that Pengg fail to render amended claim 13 obvious, however, the examiner relies on the additional teachings of Benecke to support the newly amended rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725